Citation Nr: 0434307	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the residuals of a cold 
injury, claimed as arthritis of the extremities and spine; 
arteriosclerotic heart disease; and neuropathy of the feet 
and hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1950 through August 1951.  

The veteran resides in the jurisdiction of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas.  However, this matter came to the Board 
of Veterans' Appeals (Board) on appeal from a November 2003 
rating decision by a special processing unit (created by the 
Secretary of the VA and known as the Tiger Team) in the RO in 
Cleveland, Ohio.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for the 
residuals of a cold injury, claimed as arthritis of the 
extremities and spine; arteriosclerotic heart disease; and 
neuropathy of the feet and hands.  In its November 2003 
rating decision, the Tiger Team denied those claims.  The 
veteran disagreed with that decision, and this appeal ensued.

In March 2004, the RO notified the VA that he wished to have 
the Post-Decision Review Process be conducted in accordance 
with the traditional appeal process.  

Unfortunately, the veteran's service medical records were 
destroyed in a fire at the National Personnel Records Center 
in 1973.  Under such circumstances, the VA has a heightened 
duty to assist the veteran in the development of his claim.  
Similarly, the VA has a heightened obligation to explain the 
findings and conclusions and the obligation to resolve all 
reasonable doubt in favor of the veteran.  See, e.g., O'Hare 
v. Derwinski, 1 Vet. App. 365m 367 (1991).  

In letters, dated in November 2002, August 2003, and June 
2004, J. S., D.O., opined that due to the veteran's exposure 
to cold weather in service, the veteran had arthritis in his 
extremities and spine; neuropathy of both feet; 
arteriosclerotic heart disease; and peripheral vascular 
disease.  In a June 2004 letter, Dr. S. acknowledged that the 
veteran's service-medical records had been destroyed in a 
fire.  However, she noted that in reaching her opinions, she 
had reviewed unspecified medical records from non-military 
medical sources.  There is no evidence on file that such 
records were ever requested in conjunction with the current 
appeal.

In September 2004, the veteran requested that his file be 
returned to the Wichita RO for review by a Decision Review 
Officer.

In light of the foregoing, additional development of this 
case is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded to the RO for the 
following actions:

1.  Contact J. S., D.O., in regard to her 
June 2004 letter.  Request that she 
furnish copies of the medical records 
from non-military medical sources which 
she used to support her opinion that due 
to cold exposure in service, the veteran 
has arthritis in his extremities and 
spine; neuropathy of both feet; 
arteriosclerotic heart disease; and 
peripheral vascular disease.  Ensure that 
such request is conducted in accordance 
with the regulations governing the 
acquisition of evidence not in the 
custody of a federal department or 
agency.  38 C.F.R. § 3.159(c)(1) (2004).

2.  Return the case for review by a 
Decision Review Officer.  38 C.F.R. 
§ 3.2600 (2004). 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




